 
Exhibit 10.1
 
AMENDMENT NO. 1
 
TO CREDIT AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this "Amendment") is
entered into as of January 24, 2017, among KATY INDUSTRIES, INC., a Delaware
corporation (the "Company;"), CONTINENTAL COMMERCIAL PRODUCTS, LLC, a Delaware
limited liability company ("CCP"), 2155735 ONTARIO INC., an Ontario corporation
("2155735 Inc."), and CCP CANADA INC., an Ontario corporation ("CCP Canada"),
FTW HOLDINGS, INC., a Delaware corporation ("FTW"), FORT WAYNE PLASTICS, INC.,
an Indiana corporation ("FWP"; together with Company, CCP, 2155735 Inc., CCP
Canada and FTW, individually and collectively, "Borrower" or "Borrowers"), the
Lenders party hereto and ENCINA BUSINESS CREDIT SPV, LLC, as agent for the
Lenders (in such capacity, "Agent").
 
W I T N E S S E T H
 
WHEREAS, Borrowers, the other Loan Parties from time to time party thereto, the
lenders from time to time party thereto (the "Lenders") and Agent are parties to
that certain Credit and Security Agreement dated as of November 16, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit
Agreement); and
 
WHEREAS, Company has requested, and Agent and Lenders have agreed, to amend the
Credit Agreement in certain respects as set forth herein, in each case subject
to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.      Amendment.  In reliance upon the representations and warranties of the
Loan Parties set forth in Section 2 below and subject to the conditions to
effectiveness set forth in Section 3 below, the Credit Agreement is hereby
amended as follows:
 
(a)      Section 1.1 of the Credit Agreement is hereby amended to insert the
following new defined terms in their appropriate alphabetical order:
 
“Applicable Other Representations and Warranties” means  (i) the representations
and warranties required to be made by the Credit parties pursuant to (x) the
second sentence of Section 6.05(d), (y) the first sentence of Section 6.07 and
(z) the second sentence of Section 6.07 except to the extent such representation
and warranty specified in this clause (z) could be based on the Designated
Matter and (ii) all representations and warranties (other than any
representation and warranty that could be based on the Designated Matter)
required to be made by the Credit Parties in any other Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Default” means (i) any Default or Event of Default of the type
specified in Article IX, including in Section 9.01(c) thereof, except to the
extent such Default or Event of Default thereunder could be predicated on or
could be triggered by the Designated Matter and (ii) all defaults or events of
default (other than any default or event of default that could be predicated on
or could be triggered by the Designated Matter) included in any other Loan
Document.
 
“Designated Matter” means any representation and warranty set forth in Article
VI, that is (i) not included in clause (A) of the definition of Specified
Matters, (ii) not included in clause (x) of the definition of Applicable Other
Representations and Warranties and (iii) not set forth in Section 6.7; provided,
that a Designated Matter shall include any other similar representation or
warranty that is included in any other Loan Document.
 
"Eligible Purchase Order Inventory" means sourced product of any Borrower that
is ordered from a vendor to a Borrower and tied to a firm customer order of a
Borrower, in each case acceptable to Agent in its Permitted Discretion.
 
"First Amendment Effective Date" means January 24, 2017.
 
"Incremental Availability Adjustment Date" means May 24, 2017.
 
"Incremental Availability Amount" means, as of any date of determination, the
sum of the Tranche 1 Incremental Availability Amount and the Tranche 2
Incremental Availability Amount.
 
"Incremental Availability Loans" means, as of any date of determination,
collectively, all Tranche 1 Incremental Availability Loans and Tranche 2
Incremental Availability Loans.
 
"Specified Matters" means the representations and warranties required to be made
by the Credit parties (A) pursuant to Sections 6.01, 6.02, 6.03, 6.04, 6.05(a),
6.05(b), 6.05(c), 6.06, 6.08, 6.09, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16,
6.17, 6.18, 6.19,6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26 and 6.27 and (B) that
constitute any of the Applicable Other Representations and Warranties.
 
"Tranche 1 Incremental Availability Amount" means, solely during the period
commencing on the First Amendment Effective Date and ending on the Incremental
Availability Adjustment Date (at which point, for the avoidance of doubt, the
Tranche 1 Incremental Availability Amount shall be permanently reduced to $0),
without duplication of other Eligible Inventory, the lesser of (a) $725,000 and
(b)(i) upon acceptance by Agent in its Permitted Discretion, at any time
following order but prior to shipment from a vendor, an amount equal to (A)
one-hundred percent (100%) (reduced to thirty-five percent (35%) with respect to
any Eligible Purchase Order Inventory being purchased under a documentary Letter
of Credit), multiplied by (B) the amount (excluding freight) shown on the
purchase order issued by a Borrower to a vendor for such Eligible Purchase Order
Inventory, and (ii) upon written notice from the applicable Borrower to Agent
that the Inventory subject to a purchase order of the type described in clause
(i) above has been shipped to a Borrower (or, with respect to any Eligible
Purchase Order Inventory being purchased under a documentary Letter of Credit,
on the date such documentary Letter of Credit is drawn), an amount equal to (A)
one-hundred percent (100%), multiplied by (B) the Cost (excluding freight) of
such Inventory (in each case, with respect to this clause (ii), to the extent it
otherwise meets the criteria for Eligible Inventory or Eligible In-Transit
Inventory, as applicable, unless otherwise acceptable to Agent in its Permitted
Discretion).
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Tranche 1 Incremental Availability Loans" means, as of any date of
determination, the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations predicated on the Tranche 1 Incremental Availability Amount
under the Borrowing Base.
 
"Tranche 2 Incremental Availability Amount" means an amount equal to $1,250,000;
provided, that, the Tranche 2 Incremental Availability Amount shall be (i)
automatically reduced on the first Monday following the Incremental Availability
Adjustment Date, and on each Monday thereafter, by an amount equal to
$138,888.89, and (ii) reduced by an amount equal to 70% of the WJS Net Proceeds,
in each case until the Tranche 2 Incremental Availability Amount has been
permanently reduced to $0.
 
"Tranche 2 Incremental Availability Loans" means, as of any date of
determination, the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations predicated on the Tranche 2 Incremental Availability Amount
under the Borrowing Base.
 
(b)      Section 1.1 of the Credit Agreement is hereby further amended to amend
and restate the defined term "Borrowing Base" in its entirety as follows:
 
"Borrowing Base" means, at any time of calculation, an amount equal to:
 
(a)           the Value of Eligible Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by eighty-five percent
(85%); plus
 
(b)           the lesser of (i) the NOLV multiplied by Eligible Inventory of
each Borrower at each applicable location multiplied by eighty-five percent
(85%) or (ii) the Cost of all Eligible Inventory of all Borrowers multiplied by
sixty-five percent (65%); plus
 
(c)           the Additional Availability Amount; plus
 
(d)           the Incremental Availability Amount; plus
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)           an amount equal to (i) sixty-five percent (65%) multiplied by (ii)
the amount (excluding freight) shown on the purchase order issued by a Borrower
to a vendor for Eligible Purchase Order Inventory, in each case solely to the
extent that (A) such Eligible Purchase Order Inventory is being purchased
through a documentary Letter of Credit and (B) a corresponding amount in respect
of such Eligible Purchase Order Inventory is included in clause (b)(i) of the
Tranche 1 Incremental Availability Amount at an advance rate of thirty-five
percent (35%); minus
 
(e)           the amount of all Reserves.
 
The term "Borrowing Base" and the calculation thereof shall not include any
assets or property acquired in an Acquisition unless Agent has conducted Field
Exams and appraisals reasonably required by it (with results reasonably
satisfactory to Agent) and the Person owning such assets or property shall be a
(directly or indirectly) wholly-owned Domestic Subsidiary of the Company and
shall have become a Borrower hereunder, and the amount of the Borrowing Base
predicated on Eligible In-Transit Inventory (other than Eligible In-Transit
Inventory included in the Tranche 1 Incremental Availability Amount) shall not
at any time exceed $750,000.
 
(c)      Section 2.05(b)(vi)(B) of the Credit Agreement is hereby amended to
insert the following new sentence at the end thereof as follows:
 
Notwithstanding the foregoing, the WJS Net Proceeds shall be applied as follows:
(1) first, up to 70% of such WJS Net Proceeds shall be applied to the
outstanding principal amount of Revolving Loans predicated on the Tranche 2
Incremental Availability Amount, and shall be accompanied by a corresponding
permanent reduction in the Tranche 2 Incremental Availability Amount, until the
Tranche 2 Incremental Availability Amount has been reduced to $0, and (2)
thereafter, any such remaining Net Cash Proceeds shall be applied to the
Revolving Credit Facility in accordance with the first sentence of this Section
2.05(b)(vi)(B).
 
(d)      Section 2.07 of the Credit Agreement is hereby amended to insert a new
clause (d) at the end thereof as follows:
 
(d)           Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, (i) in lieu of the per annum rates set forth in
the defined term "Applicable Margin" set forth herein, the Applicable Margin
solely with respect to all Incremental Availability Loans shall be (A) 14.50%
per annum with respect to Incremental Availability Loans constituting Eurodollar
Rate Loans or (B) 13.50% per annum with respect to all Incremental Availability
Loans constituting Base Rate Loans, and (ii) at any time that the amount of
Total Revolving Credit Outstandings is greater than $0, such amount shall be
first deemed to constitute Incremental Availability Loans up to the Incremental
Availability Amount.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)          Effectively solely during the period commencing on the date hereof
and ending upon the earlier of an Applicable Default or the Incremental
Availability Adjustment Date, Section 5.02(a) of the Credit Agreement is hereby
further amended by (i) deleting the phrase, “contained in Article VI or any
other Loan Document” set forth therein and (ii) substituting the deleted
language specified in clause (i) hereof with the phrase, “comprising the
Specified Matters”.
 
(f)          Effectively solely during the period commencing on the date hereof
and ending upon the earlier of an Applicable Default or the Incremental
Availability Adjustment Date, Section 5.02(b) of the Credit Agreement is hereby
further amended by (i) deleting the phrase, “No Default” set forth therein and
(ii) substituting the deleted language specified in clause (i) hereof with the
phrase, “No Applicable Default”.
 
(g)          Section 7.02 of the Credit Agreement is hereby further amended to
delete the "and" at the end of clause (f) thereof, replace the "." at the end of
clause (g) thereof with ";" and insert new clauses (h) and (i) at the end
thereof as follows:
 
(h)           without limiting anything contained in the foregoing, each
Borrowing Base Certificate delivered under Section 7.02(a) and (b) above shall
set forth, in reasonable detail, the amount of Eligible Inventory (including
Eligible Purchase Order Inventory) predicated on the Tranche 1 Incremental
Availability Amount and included in the Borrowing Base, including that such
Eligible Inventory is reflected as a deduction to gross Inventory of the
Borrowers; and
 
(i)           prior to any proposed borrowing predicated on the Tranche 1
Incremental Availability Amount, each applicable purchase order issued by a
Borrower to a vendor for sourced product accompanied by a corresponding purchase
order issued by a customer to a Borrower, together with such related supporting
documentation reasonably requested by Agent, in each case in form and substance
acceptable to Agent in its Permitted Discretion.
 
(h)          Section 7.23 of the Credit Agreement is hereby amended to amend and
restate the first sentence thereof in its entirety as follows:
 
Borrowers will retain a chief restructuring officer (the "CRO") satisfactory to
Agent on terms and conditions reasonably satisfactory to Agent and will continue
to retain such CRO on such terms until the later of (i) the date that the
Incremental Availability Amount has been permanently reduced to $0 and (ii) the
date that is thirty (30) days following the retention of a permanent Chief
Financial Officer.
 
(i)          Effectively solely during the period commencing on the date hereof
and ending upon the earlier of an Applicable Default or the Incremental
Availability Adjustment Date, Paragraph 3 of Exhibit C to the Credit Agreement
is hereby further amended by (i) deleting the phrase, “no Default” set forth
therein and (ii) substituting the deleted language specified in clause (i)
hereof with the phrase, “no Applicable Default”.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(j)          Effectively solely during the period commencing on the date hereof
and ending upon the earlier of an Applicable Default or the Incremental
Availability Adjustment Date, Paragraph 4 of Exhibit C to the Credit Agreement
is hereby further amended by  (i) deleting the phrase, “contained in Article VI
of the Agreement” set forth therein and (ii) substituting the deleted language
specified in clause (i) hereof with the phrase, “comprising the Specified
Matters”.
 
2.      Representations and Warranties.  Each Loan Party hereby represents and
warrants to Agent and Lenders that:
 
(a)       The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party;
 
(b)       no Applicable Default has occurred and is continuing; and
 
(c)       the representations and warranties set forth in the Credit Agreement
and in the other Loan Documents comprising the Specified Matters are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date.
 
3.      Conditions Precedent to Effectiveness.  The effectiveness of this
Amendment is subject to the prior or concurrent consummation of each of the
following conditions:
 
(a)       Agent shall have received a copy of this Amendment executed by each
Borrower and each Lender;
 
(b)       Borrowers shall have paid all fees (including the Amendment Fee (as
defined below)), costs and expenses due and payable as of the date hereof under
the Credit Agreement and the other Loan Documents;
 
(c)       Agent shall have received an amendment to the Second Lien
Intercreditor Agreement, in form and substance satisfactory to Agent, with
respect to transactions contemplated by this Amendment; and
 
(d)       No Applicable Default shall have occurred and be continuing or shall
be caused by the transactions contemplated by this Amendment.
 
4.      Delivery of Business Plan.  On or before (a) January 25, 2017, and
thereafter on the Friday of each week until the Incremental Availability Amount
has been permanently reduced to $0 and no Incremental Availability Loans are
outstanding, Borrowers shall deliver to Agent a cash flow forecast of Borrowers
and their Subsidiaries for the upcoming 13-week period (in form and substance
acceptable to Agent), along with an updated 13-week cash flow forecast from the
prior week (ended Friday) to add an additional week to the forecast and a report
reconciling actual performance for the week ended the preceding Friday with
projected performance pursuant to the previous week's 13-week cash flow
forecast, and (b) February 24, 2017, Borrowers shall deliver to Agent (all in
form and substance acceptable to Agent) a detailed, written plan regarding
Borrowers' operational and financial strategic initiatives and projected
performance (with reasonably detailed assumptions) for the remainder of 2017,
along with projected monthly financial statements and such other detail
reasonably necessary to support and demonstrate the feasibility of the plan
delivered by Borrowers.  The failure of Borrowers to satisfy the covenant set
forth in this Section 4 shall constitute an immediate Event of Default under the
Credit Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.      Amendment Fee.  The Borrowers shall pay to Agent, for the ratable
benefit of each Lender, a non-refundable upfront fee equal to $59,250 (the
"Amendment Fee"), which Amendment Fee shall be due and payable and fully earned
on the date hereof.
 
6.      Acknowledgment; Reaffirmation.
 
(a)      Each Borrower hereby acknowledges, confirms and agrees that, as of the
close of business on January 17, 2017, the Borrowers are indebted to Agent and
the Lenders in respect of (a) Revolving Loans in the principal amount of
$14,627,996.22, (b) Term A Loans in the aggregate principal amount of
$3,458,000.00, and (c) Term B Loans in the aggregate principal amount of
$3,052,000.00.  All such Obligations, together with interest accrued and
accruing thereon, and all fees, costs, expenses and other charges now or
hereafter payable by any Borrower to Agent and the Lenders pursuant to the terms
of the Credit Agreement are unconditionally owing by the Borrowers to Agent and
the Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever.
 
(b)      Each Loan Party hereby ratifies and reaffirms (i) all of its payment
and performance obligations, contingent or otherwise, under the Credit Agreement
and each of the Loan Documents to which it is a party (after giving effect to
this Amendment) and (ii) all grants, collateral assignments, and pledges in, to,
and under the Collateral by such Loan Party to Agent.  The Liens and rights in
favor of Agent and the Lenders securing payment of the Obligations are hereby
ratified and confirmed by each Loan Party in all respects.
 
7.      Release.
 
(a)      In consideration of the agreements of Agent and the Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with this Amendment, the Credit Agreement, or any of the other Loan Documents or
transactions hereunder or thereunder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)      Each Loan Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
 
(c)      Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
(d)      Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by such Loan Party pursuant
to clause (a) above.  If such Loan Party or any of its successors, assigns or
other legal representations violates the foregoing covenant, such Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.
 
8.      Miscellaneous.
 
(a)      Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
 
(b)      Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Receipt by telecopy or other electronic format (e.g. pdf) of
any executed signature page to this Amendment shall constitute effective
delivery of such signature page.
 
(c)      Reference to Credit Agreement.  Each reference in the Credit Agreement
to "this Agreement," "hereunder," "hereof," "herein" or words of like import,
and each reference in the Credit Agreement or in any other Loan Document, or
other agreements, documents or other instruments executed and delivered pursuant
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified by this Amendment.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)      Costs and Expenses.  Each Borrower acknowledges that Section 11.04(a)
of the Credit Agreement (Costs and Expenses) applies to this Amendment and the
transactions, agreements and documents contemplated hereunder.
 
(e)      Loan Document.  This Amendment shall constitute a Loan Document.
 
(f)      Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
 
[Signature Pages Follow]
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

 
BORROWERS:
 
Katy Industries, Inc.,
a Delaware corporation
 
By: /s/ Brian Nichols
          Brian Nichols
Title: Vice President and Assistant Secretary
 
 
Continental Commercial Products, LLC,
a Delaware limited liability company
 
By: /s/ Brian Nichols                                              
          Brian Nichols
Title: Vice President and Assistant Secretary
 
 
2155735 Ontario Inc.,
an Ontario corporation
 
By: /s/ Brian Nichols                                              
          Brian Nichols
Title: Vice President and Assistant Secretary
 
 
CCP Canada Inc.,
an Ontario corporation
 
By: /s/ Brian Nichols                                              
          Brian Nichols
Title: Vice President and Assistant Secretary
 
 
FTW Holdings, Inc.,
a Delaware corporation
 
By: /s/ Brian Nichols                                             
          Brian Nichols
Title: Vice President and Assistant Secretary
 

 
 
Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

 
 

 
Fort Wayne Plastics, Inc.,
an Indiana corporation
 
By: /s/ Brian Nichols                                              
          Brian Nichols
Title: Vice President and Assistant Secretary
 

 
 
Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
 
ENCINA BUSINESS CREDIT SPV, LLC,
as Agent and the sole Lender
 
By: /s/ Thomas G.
Sullivan                                                        
Name: Thomas G. Sullivan
Title: Authorized Signatory
 

 
 
Signature Page to Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------